                 Case 19-50897-MFW               Doc 29      Filed 10/20/20         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF DELAWARE


In re:                                                             Chapter 11

FOREVER 21, INC., et al.,1                                         Case No. 19-12122 (MFW)

                                   Debtors.                        (Jointly Administered)

ALLIED DEVELOPMENT OF                                              Adv. Pro. No. 19-50897 (MFW)
ALABAMA, LLC,

                                   Plaintiff,                    Ref. Docket No. 28

                                    v.

FOREVER 21, INC., et al., and
JATIN MALHOTRA,

                                    Defendants.


           NOTICE OF WITHDRAWAL OF STIPULATION EXTENDING TIME
                           [ADV. DOCKET NO. 28]


                 PLEASE TAKE NOTICE that the Debtors in the above-captioned cases hereby

withdraw the Stipulation Extending Time (Adv. Docket No. 28) filed with the United States

Bankruptcy Court for the District of Delaware on October 20, 2020.




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings, Inc.
(4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21 Retail, Inc.
(7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors’ service
address is: 3880 N. Mission Road, Los Angeles, California 90031.


DOCS_DE:231193.1 28709/001
                 Case 19-50897-MFW   Doc 29   Filed 10/20/20    Page 2 of 2




Dated: October 20, 2020          /s/ James E. O’Neill
Wilmington, Delaware             Laura Davis Jones (DE Bar No. 2436)
                                 James E. O’Neill (DE Bar No. 4042)
                                 Timothy P. Cairns (DE Bar No. 4228)
                                 PACHULSKI STANG ZIEHL & JONES LLP
                                 919 North Market Street, 17th Floor
                                 P.O. Box 8705
                                 Wilmington, Delaware 19899-8705 (Courier 19801)
                                 Telephone:     (302) 652-4100
                                 Facsimile:     (302) 652-4400
                                 Email:         ljones@pszjlaw.com
                                                joneill@pszjlaw.com
                                                tcairns@pszjlaw.com

                                 -and-

                                 Joshua A. Sussberg, P.C. (admitted pro hac vice)
                                 Aparna Yenamandra (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 601 Lexington Avenue
                                 New York, New York 10022
                                 Telephone:    (212) 446-4800
                                 Facsimile:    (212) 446-4900

                                 -and-

                                 Anup Sathy, P.C. (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 300 North LaSalle Street
                                 Chicago, Illinois 60654
                                 Telephone: (312) 862-2000
                                 Facsimile:     (312) 862-2200

                                 Co-Counsel for the Debtors and Debtors in Possession




                                         2
DOCS_DE:231193.1 28709/001
